Dillard, Chief Judge.
In Chandler Telecom, LLC v. Burdette, 300 Ga. 626 (797 SE2d 93) (2017), the Supreme Court of Georgia reversed our previous decision in Burdette v. Chandler Telecom, LLC, 335 Ga. App. 190 (779 SE2d 75) (2015), and remanded the case to this Court with direction that we remand it to the trial court for further proceedings not inconsistent *656with our Supreme Court’s opinion. Accordingly, we adopt the judgment of the Supreme Court of Georgia as our own, vacate the trial court’s decision, and remand the case for further proceedings consistent with the opinion of our Supreme Court.
Decided August 30, 2017.
Witcher Law Firm, Daniel B. Greenfield, for appellant.
Hamilton, Westby, Antonowich & Anderson, Andrew G. Daugherty, for appellees.
Perkins Law Firm, C. Jason Perkins, amicus curiae.

Judgment vacated, and case remanded with direction.


Ellington, P. J., and McFadden, P. J., concur.